Citation Nr: 1211082	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-18 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased initial rating for posttraumatic stress disorder, rated 10 percent prior to April 11, 2001, and 30 percent as of April 11, 2011.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in July 2010 for additional development.

In multiple VA medical records, the Veteran stated that he experienced head injuries during active service.  Magnetic resonance imaging (MRI) in August 2010 found multiple abnormalities which were markedly out of proportion to the Veteran's age.  Subsequently, a September 2010 VA neurology report stated that the abnormalities seen on the August 2010 MRI were entirely consistent with residual scarring from the Veteran's known traumatic brain injuries (TBI).  Accordingly, the Board finds that the evidence of record has raised the issue of entitlement to service connection for TBI.  That issue has not been developed for appellate review and is therefore referred to the RO for appropriate disposition.


FINDING OF FACT

The medical evidence of record shows that, for the entire period on appeal, the Veteran's posttraumatic stress disorder (PTSD) was predominantly manifested by sleep impairment, irritability, nightmares, an abnormal mood, an abnormal affect, obsessive thoughts or behaviors, mild memory impairment, avoidance behavior, hypervigilance, inability to do serial sevens, inability to spell a word forward and backward, and psychomotor retardation.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but not higher, for PTSD, have been met as of September 17, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2007 and July 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the rating of disability resulting from diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).

The appeal of the Veteran's PTSD rating is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was granted by an October 2008 rating decision and a 10 percent rating was assigned, effective September 17, 2007.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Subsequently, a May 2011 rating decision assigned a 30 percent rating, effective April 11, 2011.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a September 2007 VA outpatient mental health report, the Veteran complained of sleep impairment and irritability.

An October 2007 VA outpatient mental health report stated that the Veteran had screened positive for nightmares and depression.  He reported experiencing sleep impairment and worrying a lot.  He denied a history of suicidal acts or violence.  The Veteran reported that he was married to his second wife and had a good relationship with his daughter, whom he saw four to five times per year.  He stated that he had social relationships with 10 to 12 other men, whom he knew from a variety of places.  The Veteran stated that he felt pretty close to most of them.  He reported that he liked to fish and hunt, did some things around the house, watched television in the winter, liked auto racing, and attended church.  On mental status examination, no abnormalities of orientation, consciousness, appearance, behavior, speech, or language were noted.  The Veteran's mood was euthymic and his affect was blunted, restricted, and constricted.  He did not have perceptual disturbances.  The Veteran's thought process was obsessive, but his thought content was normal.  He did not have suicidal or violent ideation.  The Veteran's insight and judgment were good, and his memory was intact.  The examiner stated that the Veteran appeared to have relatively mild symptoms of anxiety and PTSD, however the Veteran's symptoms may have been worse than they appeared due to low outward expressiveness.  The diagnosis was chronic PTSD.  The examiner assigned a Global Assessment of Functioning (GAF) score of 65 which contemplates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningfully interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In a November 2007 VA social work note, the Veteran complained of sleep impairment, a depressed mood, and low motivation.  He reported that he did not get close to people and his new wife was concerned that he was not close to her.  The Veteran denied past or present suicidal ideation.  He stated that his relationship with his wife was good.  On mental status examination the Veteran was neatly dressed, had good eye contact, and his speech was within normal limits.  His mood appeared depressed and his affect was flat.  The diagnosis was PTSD, and the examiner assigned a GAF score of 60, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In a November 2007 VA PTSD examination report, the Veteran reported that he was married and that he and his wife were doing pretty well.  He reported problems with regular family gatherings, but reported getting along well with his daughter.  The Veteran reported that he only had one close friend, but had other friends he occasionally spent time with.  He reported that he attended church regularly and liked to hunt, fish, and be out in the woods.  The Veteran denied a history of suicide attempts, violence, and assaultiveness.  He reported that he was retired and that he had left work in 1999 due to stress.  The Veteran reported having some functional social relationships, but that he had trouble connecting with others.  He reported episodes of rage and sleep impairment.

On psychiatric examination, the Veteran appeared clean, neatly groomed, and casually dressed.  No abnormalities of psychomotor activity, speech, attitude, or affect were noted.  The Veteran's mood was "blah."  The Veteran's attention was intact, as was his orientation to person, place, and time.  No abnormalities of thought process or thought content were noted.  The Veteran did not have delusions or hallucinations, understood the outcome of his behavior, and understood that he had a problem.  He had sleep impairment and nightmares, but did not have inappropriate behavior, obsessive or ritualistic behavior, or panic attacks.  He interpreted proverbs appropriately and did not have suicidal or homicidal thoughts.  The Veteran had good impulse control without episodes of violence.  The Veteran had mild impairment of remote and immediate memory, though his recent memory was normal.  The examiner gave a diagnosis of chronic PTSD, and assigned a GAF score of 57 for the previous two years, which contemplates moderate symptoms.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

The examiner stated that the Veteran did not have total occupation and social impairment due to PTSD; did not have reduced reliability and productivity due to PTSD; and did not have an occasional decrease in work efficiency with intermittent period of inability to perform occupational tasks due to PTSD, but with generally satisfactory functioning.  The Veteran was reported to have deficiencies in thinking, family relations, and mood due to PTSD, and symptoms which were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In a December 2007 VA social work note, the Veteran was alert, oriented, open, and cooperative.  His affect was brighter than previously, and he was smiling more and more engaged.  The Veteran did not have suicidal or homicidal ideation, he was not psychotic, and his thought process was logical and goal oriented.  The diagnosis was PTSD, and the examiner assigned a GAF score of 55, which contemplates moderate symptoms.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

A January 2008 VA social work note gave nearly identical findings and assessments as in the December 2007 VA social work note.

A January 2008 VA psychiatry note stated that the Veteran's worrying had improved except when it was really cold and he had nothing to do.  He denied suicidal thoughts and anger issues.  The Veteran reported sleep impairment, but it may have been due to his dog.  He reported that he socialized and had increased energy.  On mental status examination, the Veteran reported normalized or improved symptoms in most areas, with the main exception being the presence of a startle reflex.  The diagnosis was chronic PTSD, and the examiner assigned a GAF score of 70, which contemplates some mild symptoms.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

A March 2008 VA mental health note stated that the Veteran was alert, oriented, open and cooperative.  He was dressed neatly and well groomed.  The Veteran had good eye contact, his speech was normal, and he did not report suicidal ideation.  He reported improvements in intrusive thoughts, mood, and irritability.  The diagnosis was chronic PTSD, and the examiner assigned a GAF score of 60, which contemplates moderate symptoms.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

A May 2008 VA mental health note stated that the Veteran was alert, oriented, pleasant, and smiling.  No abnormalities of eye contact, speech, thought process, or mood were noted.  The Veteran reported sleep impairment due to stress.  He reported that his relationship with his spouse was going well.  He reported that he had some slight irritability, but he was no longer experiencing intense anger.  The diagnosis was chronic PTSD, and the examiner assigned a GAF score of 63, which contemplates some mild symptoms.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In a July 2008 VA outpatient medical report, the Veteran denied feeling unhappy, depressed, or anxious.  He denied having crying spells, insomnia, homicidal ideation, or suicidal ideation.  On examination, the Veteran had normal judgment and insight.  He was alert and oriented to time, place, and person.  No abnormalities of memory, mood, or affect were noted.

In a March 2009 VA outpatient medical report, the Veteran complained of frequent nightmares related to the Vietnam War.

A May 2009 report from a private therapist stated that results from multiple diagnostic tests indicated that the Veteran's PTSD symptoms were severe in degree.

In an August 2009 VA outpatient medical report, the Veteran complained of increased nightmares.

In a November 2009 VA psychiatry consultation report, the Veteran reported experiencing recurrent, distressing memories.  He reported that he avoided trauma related conversations, feelings, and triggers.  He also reported feeling markedly detached or estranged, marked emotional numbing, and a foreshortened future.  The Veteran reported experiencing insomnia, irritability, poor concentration, and exaggerated started response.  On mental status examination, no abnormalities were noted in appearance, eye contact, attitude, behavior, speech, language, or motor.  His mood was sad and irritable, while his affect was subdued and congruent to his mood.  No abnormalities of thought process were noted, though the Veteran's thought content included worthlessness.  The Veteran did not have suicidal or homicidal ideation, and he had no abnormalities of perception, sensorium, insight, or judgment.  The diagnosis was PTSD with some depression, and the examiner assigned a GAF score of 60, which contemplates moderate symptoms.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

A February 2010 VA psychiatric medication report stated that, on mental status examination, there were no abnormalities of appearance, attitude, behavior, speech, or motor.  The Veteran's mood was irritable and neutral, while his affect was mood congruent.  No abnormalities of thought process or thought content were noted, and the Veteran did not have suicidality or homicidality.  No abnormalities were noted in perceptual disturbances, sensorium, memory, concentration, insight, and judgment.  He reported sleep impairment with nightly nightmares, preferring isolation, and irritability.  The assessment was PTSD with dysphoria.

In a February 2010 VA PTSD examination report, the Veteran complained of a depressed mood four to five times per week, with each episode lasting from half a day to a full day, and at a mild to moderate level of severity.  He described his marriage as "OK" and stated that he had a positive relationship with his daughter and two close friends.  The Veteran reported that his activities included fishing, nature, television, movies, occasionally going out to eat, and taking care of a dog.  He denied a history of suicide attempts, violence, and assaultiveness.  

On psychiatric examination, the Veteran appeared clean, neatly groomed, and casually dressed.  No abnormalities of psychomotor activity, speech, or attitude were noted.  The Veteran's affect was constricted and his mood was "so-so."  The Veteran was unable to do serial sevens or spell a word forward and backward.  His orientation to person and place were intact, but he did not report the correct date.  No abnormalities of thought process or thought content were noted.  The Veteran did not have delusions or hallucinations, understood the outcome of his behavior, and understood that he had a problem.  He did have sleep impairment and nightmares, but did not have inappropriate behavior, obsessive behavior, or ritualistic behavior.  The Veteran did not interpret proverbs appropriately and experienced panic attacks in crowds.  He did not have suicidal or homicidal thoughts.  The Veteran had fair impulse control without episodes of violence.  The Veteran's remote, recent, and immediate memory were normal.  The diagnosis was PTSD, in partial remission.  The examiner assigned a GAF score of 62 which contemplates some mild symptoms.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

The examiner stated that there had been no significant changes in the Veteran's functional status, quality of life, occupational functioning, or social functioning, since the November 2007 VA PTSD examination.  The examiner stated that the Veteran did not have total occupation and social impairment due to PTSD; did not have deficiencies in judgment, thought, family relations, work, mood, or school; and did not have reduced reliability and productivity due to PTSD.  However, the Veteran did have an occasional decrease in work efficiency with intermittent period of inability to perform occupational tasks due to PTSD, but with generally satisfactory functioning.

In a June 2010 VA outpatient medical report, the Veteran complained of feeling somewhat hopeless with moments of depression.  The Veteran reported a non-reoccurring incident of suicidal thoughts a few weeks before, but without a plan.  The Veteran denied homicidal ideation.

A second June 2010 VA outpatient medical report stated that, on psychiatric examination, there were no abnormalities in hygiene, appearance, demeanor, speech, thoughts, eye contact, or affect.  There Veteran's mood was euthymic, but he denied suicidal and homicidal ideation.

In a July 2010 VA outpatient medical report, the Veteran complained of anger issues and feeling a bit down, but denied significant depression or suicidal ideation.  He reported occasional nightmares and flashbacks, and anxiety.  On psychiatric examination, the Veteran's judgment and insight were normal, and he was alert and oriented.

A July 2010 VA psychiatric report stated that, on mental status examination, the Veteran was clean and casually dressed.  He had a flattened affect with a decreased range.  He had good eye contact, verbal impulse control, and physical impulse control, but he also had marked psychomotor retardation.  The Veteran had latency and paucity of speech, with a decreased rate, tone, inflection, and volume.  He did not have suicidal or homicidal ideation.  His mood was worried, but his thoughts were linear and logical without looseness of associations or flight of ideas.  The Veteran did not have visual hallucination, delusions, or illusions, but he reported auditory hallucinations.  His insight and judgment were fair.  The diagnoses were cognitive disorder, not otherwise specified; chronic PTSD; and rule out depression.  The examiner assigned a GAF score of 45, which contemplates serious symptoms, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or serious impairment in social, occupational, or school functioning, such as no friends or an inability to keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In an August 2010 VA PTSD examination report, the Veteran reported experiencing daily depression of moderate severity.  He described his marriage as "OK," and reported having a positive relationship with his daughter and two granddaughters.  The Veteran reported that he had one friend, and listed his activities and leisure pursuits as occasional fishing and television.  He denied a history of suicide attempts, violence, and assaultiveness.

On psychiatric examination, no abnormalities of appearance, psychomotor activity, speech, or attitude were noted.  The Veteran's affect was constricted and his mood was depressed.  The Veteran was unable to do serial sevens or spell a word forward and backward.  His orientation to person and place were intact, but he did not report the correct date.  No abnormalities of thought process or thought content were noted.  The Veteran did not have delusions or hallucinations, understood the outcome of his behavior, and partially understood that he had a problem.  He had sleep impairment and nightmares, but did not have inappropriate behavior.  The Veteran did not interpret proverbs appropriately and had obsessive or ritualistic behavior, in that he had checking behaviors associated with hypervigilance.  The Veteran did not experience panic attacks.  He reported passive suicidal and homicidal thoughts in the past, but not at present and had not made suicidal or homicidal attempts.  The Veteran had fair impulse control without episodes of violence.  The Veteran's remote, recent, and immediate memory were normal.  The diagnoses were chronic PTSD and depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 60 which contemplates moderate symptoms.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).  The examiner stated that there had been no significant changes in the Veteran's functional status, quality of life, or occupational functioning since the February 2010 VA PTSD examination.  The examiner noted that the Veteran reported having only one close friend, instead of two as in February 2010.

The examiner stated that the Veteran did not have total occupation and social impairment due to PTSD; did not have deficiencies in judgment, thought, family relations, work, mood, or school; and did not have reduced reliability and productivity due to PTSD.  However, the Veteran did have an occasional decrease in work efficiency with intermittent period of inability to perform occupational tasks due to PTSD, but with generally satisfactory functioning.

A September 2010 VA psychiatric report stated that, on mental status examination, the Veteran was clean and casually dressed.  He had a flattened affect with a decreased range.  He had good eye contact, verbal impulse control, and physical impulse control, but he also had marked psychomotor retardation.  The Veteran had latency and paucity of speech, with a decreased rate, tone, inflection, and volume.  He did not have suicidal or homicidal ideation.  His mood was about the same as before, but his thoughts were linear and logical without looseness of associations or flight of ideas.  The Veteran did not have visual hallucination, delusions, or illusions, but he reported auditory hallucinations.  His insight and judgment were fair.  The diagnoses were cognitive disorder, not otherwise specified; chronic PTSD; and rule out depression.  The examiner assigned a GAF score of 45, which contemplates serious symptoms.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

In an April 2011 VA PTSD examination report, the Veteran complained of experiencing a depressed mood daily, with a severity ranging from mild to severe.  He also reported mild anhedonia and infrequent mood swings, but no mania.  The Veteran described his marriage as "OK," but reported that he and his wife were drifting apart.  He stated that he related well with his daughter and had one friend, who lived in Missouri.  The Veteran's activities and leisure pursuits were fishing, yard work, and watching television.  He denied a history of suicide attempts, violence, and assaultiveness.

On psychiatric examination, no abnormalities of appearance, psychomotor activity, speech, attitude, or affect were noted.  The Veteran's mood was indifferent.  The Veteran was unable to do serial sevens and spell a word forward and backwards.  His orientation to person, time, and place were intact.  No abnormalities of thought process or thought content were noted.  The Veteran did not have delusions or hallucinations, understood the outcome of his behavior, and understood that he had a problem.  He had sleep impairment, but did not have inappropriate behavior.  The Veteran did not interpret proverbs appropriately and had obsessive or ritualistic behavior, in that he had checking behaviors with windows, doors, and light switches.  The Veteran reported experiencing panic attacks in crowds, but the examiner stated it was unclear whether he experienced panic attacks based on the reported symptoms.  He denied suicidal and homicidal ideation.  The Veteran had fair impulse control without episodes of violence.  He was able to maintain minimum personal hygiene.  The Veteran's remote and recent memory were impaired, but his immediate memory was normal.  The diagnosis was PTSD.  The examiner did not assign a GAF score and stated that further diagnosis could not be rendered as the examination yielded unreliable or inconsistent results based on a measure of symptoms exaggeration or feigning.  As a result, the examiner was unable to determine whether the Veteran's symptoms had increased, decreased, or remained the same.

A 10 percent rating is warranted for PTSD with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board finds that the medical evidence of record shows that, for the entire period on appeal, the Veteran's PTSD was predominantly manifested by sleep impairment, irritability, nightmares, abnormal mood, abnormal affect, obsessive thoughts or behaviors, mild memory impairment, avoidance behavior, hypervigilance, inability to do serial sevens, inability to spell a word forward and backward, and psychomotor retardation.  The Board finds that those symptoms meet the criteria for an initial rating of 30 percent, effective September 17, 2007.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The majority of the Veteran's symptoms are specifically enumerated by the exemplary symptoms listed under the criteria for a 30 percent rating, such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  

The Board finds that the evidence of record does not show that the Veteran's PTSD has been consistently manifested by symptoms which warrant a higher rating of 50 percent of greater.  While various medical reports have noted abnormal speech, the vast majority of the reports stated that the Veteran's speech was normal.  While the Veteran reported experiencing panic attacks in February 2010 and April 2011, the April 2011 examiner stated that it was unclear whether the Veteran's symptoms were actual panic attacks.  In addition, the Veteran denied experiencing panic attacks in November 2007 and August 2010.  Accordingly, the preponderance of the evidence of record shows that any panic attacks the Veteran did experience occurred less often than weekly; a frequency which is specifically contemplated by a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Similarly, while some psychiatric reports noted the presence of obsessive thought or behavior, there is no evidence of record that those symptoms were so severe as to interfere with routine activities as they were stated to predominantly be checking behaviors.

Furthermore, the evidence shows that the Veteran was able to establish and maintain effective relationships.  Although the Veteran reported that he preferred to isolate himself, the evidence of record shows consistently positive relationships with his wife, daughter, and grandchildren.  In addition, the Veteran consistently reported having at least one close friend, with other friends reported regularly prior to a move to a different state.  The Veteran also repeatedly stated that he attended church regularly, which is indicative of further regular social interactions.  The Board finds that such a level of social functioning is not analogous to a difficulty in establishing and maintaining effective work and social relationships, as is contemplated by the criteria for a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Most significantly, the February 2010 and August 2010 VA PTSD examination reports specifically stated that the Veteran did not have total occupation and social impairment due to PTSD; did not have deficiencies in judgment, thought, family relations, work, mood, or school; and did not have reduced reliability and productivity due to PTSD; but did have an occasional decrease in work efficiency with intermittent period of inability to perform occupational tasks due to PTSD, but with generally satisfactory functioning.  Those assessments are direct quotations of the dominant criteria for the ratings from 30 to 100 percent under the Schedule, and these findings clearly demonstrate the examiners felt the Veteran's symptoms were analogous to those contemplated by 30 percent rating in both February 2010 and August 2010.

The Board notes that the November 2007 PTSD examination provides a different assessment of the Veteran's symptomatology.  That report found that the Veteran's symptoms were not analogous to those contemplated by 100 percent, 50 percent, or 30 percent ratings, but reported that the Veteran experienced symptoms which were analogous to a 10 percent rating, with some aspects that were analogous with a 70 percent rating.  To the extent that this assessment stated that the Veteran had manifestations equivalent to a 70 percent rating, the Board finds that the assessment is inconsistent with the evidence of record.  The preponderance of the evidence of record shows that that the Veteran's PTSD symptoms have never been predominantly manifested by suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  At the same time, the partially positive assessment for some symptoms in the 70 percent rating range is indicative of a level of severity that was felt to be not entirely contemplated by the 10 percent assessment which was also indicated.  Accordingly, the Board finds that overall assessment given by the November 2007 PTSD examination report is most consistent with a 30 percent rating.

That assessment is also supported by the February 2010 and August 2010 VA PTSD examination reports.  Not only did these reports specifically state that the Veteran's symptoms met the dominant criteria for a 30 percent rating, both reports stated that the Veteran's symptoms had not changed since the previous examination.  Thus, the reports stated that the Veteran's symptoms had met the dominant criteria for a 30 percent rating from November 2007 to August 2010.  Finally, while the April 2011 VA PTSD examination report did not provide an overall assessment of the severity of the Veteran's PTSD symptoms, the symptoms described in the report were generally consistent with those that had been found throughout the entire period on appeal.

The Veteran's GAF scores are also consistent with a 30 percent rating throughout the entire period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.   Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

In this case, the evidence of record includes 12 separate GAF scores, record from October 2007 to September 2010.  Four of the scores contemplated mild symptoms, six of the scores contemplated moderate symptoms, and two of the scores contemplated severe symptoms.  Therefore, the Board finds that the Veteran's GAF scores indicate an overall moderate level of severity, with occasional, transient, improvements to mild symptomatology and occasional increases to severe symptomatology.  Accordingly, the Board finds that the Veteran's GAF scores, and the narrative medical evidence, demonstrate that his symptomatology was primarily moderate in severity for the entire period on appeal.

Accordingly, the Board finds that an initial rating of 30 percent, but not higher, is warranted for the entire period on appeal, for the Veteran's PTSD.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For all periods on appeal, this issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's PTSD symptomatology, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent or for such a duration that a rating in excess of 30 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a psychiatric disability inadequate.  The Veteran's PTSD was rated under Diagnostic Code 9411, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's PTSD disability was predominantly manifested by sleep impairment, irritability, nightmares, abnormal mood, abnormal affect, obsessive thoughts or behaviors, mild memory impairment, avoidance behavior, hypervigilance, inability to do serial sevens, inability to spell a word forward and backward, and psychomotor retardation.  When comparing his disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating assigned herein for his psychiatric disability.  A rating in excess of the rating assigned is provided for certain manifestations of PTSD, but the medical evidence indicates that those manifestations are not present in this case.  The criteria for a 30 percent rating for the Veteran's psychiatric disability reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular rating assigned herein is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's psychiatric disability does not meet the criteria for a rating in excess of 30 percent at any time under consideration.  Therefore, the claim for an increased rating beyond that assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

An initial rating of 30 percent, but not higher, for PTSD, is granted, effective September 17, 2007.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


